Citation Nr: 0833623	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  02-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for Meniere's disease, to 
include as secondary to the veteran's service-connected 
bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.

In August 2003, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of that hearing is of 
record.  In May 2004, the Board remanded the veteran's claim 
to the RO for additional evidentiary development.  The appeal 
was returned to the Board in December 2005, when the Board 
determined that the development requested in May 2004 was not 
completed.  This required a second remand.  Now, the 
requested development has been completed, and the appeal has 
been returned to the Board for further review.  

In the May 2004 remand, the Board noted that, during his 
hearing, the veteran specifically raised a claim of 
entitlement to service connection for a lower left leg 
disorder, including tendonitis, secondary to his service-
connected left knee disability.  The Board referred the 
veteran's claim to the RO for appropriate consideration.  The 
December 2005 remand further noted that there was no 
indication that any action had been taken on the left leg 
claim and again referred this claim for appropriate 
consideration.  Once again, the Board notes that no apparent 
action has yet been taken by the RO regarding the veteran's 
claim for service connection for a left leg disability.  This 
claim is again referred to the RO for appropriate development 
and adjudication.


FINDINGS OF FACT

1.  Meniere's disease was not treated or diagnosed during 
active service, or until many years after discharge from 
active service.  

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran's Meniere's 
disease is related to active service or developed as a result 
of the veteran's bilateral hearing loss or tinnitus, nor was 
it aggravated as a result of his bilateral hearing loss or 
tinnitus.  


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by active 
service and it is not proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1131, 5103-5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 200*); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed Cir. 2007).  The Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was provided with VCAA notice by letters dated in 
August 2001, September 2001, July 2004, July 2006, September 
2006, and October 2007.  These letters told the veteran what 
evidence was needed to substantiate the claim for service 
connection for Meniere's disease.  The October 2007 letter 
included information regarding service connection as 
secondary to a previously service-connected disability.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

In regards to the notice outlined in Dingess, veteran status 
has been established and is not at issue.  The letters noted 
above provided notification regarding the need for evidence 
of a current disability as well evidence of a relationship 
between the current disability and active service.  Finally, 
the July 2006 letter included notification pertaining to the 
assignment of disability ratings and effective dates.  

As portions of the notice came after the initial adjudication 
of the claim, the timing did not comply with the requirement 
that the notice must precede the adjudication.  The timing 
deficiency was remedied by the fact that the veteran's claim 
was readjudicated by the RO in March 2008, after proper VCAA 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  Therefore, as the veteran has received complete 
notification as well as an opportunity for meaningful 
participation following receipt of the notification and 
readjudication of his claim, the Board concludes that the 
duty to notify the veteran has been completed.  

The Board further finds that the duty to assist the veteran 
has also been completed.  This appeal has been remanded on 
twice in order to obtain the necessary medical opinion.  It 
has now been obtained and associated with the claims folder.  
There is no indication that there are any outstanding medical 
records that are relevant to the veteran's claim which are 
obtainable.  The veteran has offered testimony at a hearing 
for the undersigned.  The veteran's claim is ready for 
appellate review. 

II. Factual Background and Legal Analysis

The veteran contends that he has developed Meniere's disease 
as a result of active service.  He argues that the hearing 
loss, tinnitus and occasional dizziness he experienced during 
service were early manifestations of this disability.  The 
veteran believes that exposure to diesel fumes in service may 
have led to the development of his disability.  In the 
alternative, he contends that his service-connected hearing 
loss and tinnitus have either caused or aggravated his 
Meniere's disease.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a). To 
establish service connection for a disability on a secondary 
basis, there must be evidence sufficent to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service- connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (2006).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected disorder, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; 38 C.F.R. § 3.310(b) (2007).

In the context of claims for secondary service connection, 
there must be medical evidence showing an etiologic 
relationship between the service-connected disability on the 
one hand and the condition said to be proximately due to the 
service-connected disability on the other.  Buckley v. West, 
12 Vet. App. 76, 84 (1998). Also, with regard to a claim for 
secondary service connection, the record must contain 
competent evidence that the secondary disability was caused 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).  See also Jones v. Brown, 7 Vet. App. 134 
(1994).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The objective medical evidence of record includes the 
veteran's service medical records, which show that he was 
seen for complaints of hearing problems and ringing of the 
ears.  He was also seen for complaints of occasional 
dizziness upon standing too quickly.  However, these records 
do not contain a diagnosis of Meniere's disease. 

The post service medical records show that the veteran 
continued to be seen for his complaints of hearing problems 
and ringing of the ears.  An October 1978 VA audiological 
evaluation states that the veteran reported slight vertigo 
when standing up.  However, a VA examination conducted in 
August 1978 did not reach a diagnosis of Meniere's disease, 
nor did the October 1978 VA audiological evaluation make this 
diagnosis.  

Service connection for bilateral hearing loss and tinnitus 
was established in a December 1978 rating decision. 

The earliest recorded diagnosis of Meniere's disease 
contained in the probative medical evidence is a June 2001 
treatment record that notes a diagnosis of Meniere's disease 
which manifested with vertigo when lying down.  This was well 
managed with medication.  An October 2001 VA fee-basis 
audiological evaluation also notes a history of Meniere's 
disease, which the veteran indicated was first diagnosed in 
1995.  

An April 2002 VA ear, nose and throat (ENT) clinic 
examination record indicates the veteran's history of dizzy 
spells, headaches, and ringing of the ears during military 
service, but also said that Meniere's disease was not 
diagnosed until 1995.  The examiner did not express an 
opinion regarding the etiology of the Meniere's disease.  

The veteran underwent a VA examination for ear diseases in 
September 2002.  He was noted to have a history of symptoms 
that were consistent with Meniere's disease, and a diagnosis 
of Meniere's disease with a positional vertigo component was 
entered at the conclusion of the examination.  The examiner 
stated that this was not service-connected, although it is 
unclear if this was intended to be an opinion.  

The veteran was afforded an additional VA examination by a 
doctor in February 2005.  The veteran's exposure to diesel 
exhaust in service was noted, as well as the history of his 
symptoms and the initial 1995 diagnosis of Meniere's disease.  
Following the examination, the VA examiner stated that he was 
unable to relate military noise exposure to the development 
of the veteran's Meniere's disease.  He further added that 
there was no reason to think that the exposure to diesel 
exhaust was a direct or provable cause of Meniere's disease. 

The veteran again underwent VA examination by a doctor in 
June 2005.  This examiner noted that the claims folder was 
reviewed, including the previous opinions.  Following 
physical examination and review of the records, the doctor 
opined that the veteran's Meniere's disease was not related 
to military exposure.  He stated that there was no evidence 
of a cause for Meniere's disease as the result of either 
toxic or noise exposure.  The doctor further emphasized that 
he had reviewed the veteran's file extensively and he did not 
feel the veteran's current ear disease was related to 
military exposure.  

According to a December 2007 VA ENT clinic record, the 
veteran was again examined, and a diagnosis of Meniere's 
disease was entered.  The examiner stated that he was unable 
to confirm or refute an association of the veteran's current 
ear-related symptoms to noise exposure during service.  

In February 2008, the veteran's claims folder was sent to a 
VA otolaryngologist for review in order to obtain an opinion.  
The examiner stated that he reviewed the claims folder and 
the previous ENT notes.  The veteran was noted to have a 
history of military noise exposure.  His hearing tests showed 
bilateral symmetric sensory neural hearing loss.  The shape 
of the curves was consistent with noise-induced hearing loss, 
and tinnitus was noted to often be secondary to hearing loss.  
Therefore, the VA examiner opined that the veteran's hearing 
loss and tinnitus was likely related to the noise-exposure he 
experienced in the military.  However, the VA examiner 
further opined that he could not state that noise exposure 
caused the Meniere's disease.  According to this VA medical 
specialist, the medical literature did not document such a 
cause and effect relationship.  

After careful consideration of the medical records as well as 
the veteran's contentions and testimony, the Board finds that 
service connection for Meniere's disease is not warranted on 
either a direct basis, or as secondary to his service 
connected bilateral hearing loss or tinnitus.  

As for a direct basis, although the service medical records 
show treatment for hearing loss, tinnitus, and dizziness, 
they are negative for a diagnosis of Meniere's disease.  The 
post service medical records show treatment for these same 
symptoms shortly after service, but continue to be negative 
for a diagnosis of Meniere's disease.  By report of the 
veteran, this disability was first diagnosed in 1995, 
approximately 17 years after the veteran's discharge from 
service.  

Although several of the VA examiners noted that the veteran 
experienced symptoms of hearing loss, tinnitus and dizziness 
during service, none of them associated his current diagnosis 
of Meniere's disease to these symptoms.  In fact, the 
February and June 2005 and February 2008 VA examiners all 
opined that the veteran's Meniere's disease is not related to 
active service.  The February 2005 examiner specifically 
stated that diesel exhaust was not a cause of Meniere's 
disease.  Therefore, as there is no competent medical 
evidence of a relationship between the veteran's current 
diagnoses of Meniere's disease and the symptoms or incidents 
noted in service, service connection on a direct basis is not 
warranted.  

Similarly, there is no medical evidence of a causal 
relationship between the veteran's service-connected 
bilateral hearing loss or tinnitus and his Meniere's disease.  
In fact, the February 2008 examiner noted that, based on the 
evidence of noise exposure and the type of hearing loss found 
on examination, it was his opinion that the hearing loss was 
the result of service.  He continued this opinion by stating 
that tinnitus was often secondary to hearing loss.  However, 
the examiner declined to extend this chain of causation to 
the Meniere's disease.  Instead, he noted that there is no 
documentation in medical literature of cause and effect 
between noise exposure and Meniere's disease.  

When read in the context of the probative medical evidence 
already of record, the Board interprets this recent opinion 
to include the lack of a relationship between not just noise 
exposure and Meniere's disease, but between noise-induced 
disabilities and Meniere's disease.  In making this 
deduction, the Board notes that the claims folder provided to 
and reviewed by the VA medical specialist includes a copy of 
the January 2008 RO development request asking for an opinion 
regarding the possibility of a relationship between Meniere's 
disease and hearing loss or tinnitus. In short, no medical 
opinion or other medical evidence relating the veteran's 
Meniere's disease, to service or any incident of service, 
including his service-connected bilateral hearing loss and 
tinnitus, has been presented.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence as to medical cause and effect, 
or a diagnosis, merely by presenting his own statements, 
because as a layperson he is not competent to offer medical 
opinions.  The veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus his statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. at 495; see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed Meniere's disease.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed Meniere's disease.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for Meniere's disease, 
including as due to his service-connected bilateral hearing 
loss and tinnitus.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
Meniere's disease, including as due his service-connected 
bilateral hearing loss and tinnitus, is not warranted.


ORDER

Service connection for Meniere's disease, to include as 
secondary to the veteran's service-connected bilateral 
hearing loss and tinnitus, is denied. 



____________________________________________
D. J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


